Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 Response to Amendments
Applicant has filed an “Amendments to the Claims” on 2/7/2022 without amending any of the claims, no new adding or cancellation to the claim was introduced. In virtue of this communication, claims 1-7, 13-14 and 17-23 are currently pending in the instant application.  


 Response to Remarks
Without amending any of the claims, Applicant contends applied prior arts Bozarth;  (US 9530381 B1) and Barnhoefer (US 20120019492 A1) fail to render the claimed subject matter obvious. The arguments have been fully considered, Examiner respectfully disagrees. 
As for claim 1, Applicant argues on pages 10-11, in part, “...Bozarth's light sensors 112 ... are not "ambient light sensor[s] ... Bozarth's light sensor 112 is, at best, a display pixel light sensor, but is not an "ambient light sensor" that receives ambient light, as recited by claim 1..."
Examiner respectfully disagrees, and maintains the Office Action is in line with Application Specifications ideas and teachings. 
	Application Specification Fig.3, along with paragraph [0029] teaches, in part, “... ambient light sensor 40 may allow ambient light 46 from external light sources such as external light source 44 to pass to ambient light sensor 40 through display 14”. 
Based on Applicant’s own rationale, light sensor 40 cannot be considered as an ambient light sensor neither. First, pixels 26 will act as light attenuators. Second, ambient light 46 does not have a single external light source 44. In fact, the On/Off state of display 14, and/or the content of display 14, will affect ambient light 46. 
As such, in additional to the claim language, Application Specification also fails to provide support for an "ambient light sensor" that receives ambient light, as recited by claim 1. 

Claim Objections
Claim 13 (along with its dependent claims 14 and 17-20) are objected to as the claim language appear to contain description and/or indefiniteness issues. 
Claim 13 language “... wherein the second set of pixels does not display images” appears to be self-contradictory. Pixels stand for “picture elements”, which are illuminated on a display screen from which an image is composed. Pixels do not display images cannot be pixels. Also, the quoted claim language is considered a negative claim limitation, Application Specification does not appear to have positive support for the negative claim language, nor a criterion for identifying these types of “pixels”. 

Specification Objections
Application Specification Fig.3, along with paragraph [0028] teaches, in part, “.... A single photodetector 42 (or set of photodetectors 42) may be used to make monochromatic light measurements (e.g., measurements of light intensity) or a set of photodetectors 42 that have color filters of different respective colors may be used to make intensity and color measurements on ambient light 46 ...”
However, ambient light sensor 40 and photodetector 42 will not be able to make accurate measurements of ambient light 46 for at least two reasons. 
First, pixels 26 will act as light attenuators. 
Second, ambient light 46 does not have a single external light source 44. In fact, the On/Off state of display 14, and/or the content of display 14, will affect ambient light 46. 
Thus, Application Specification fails to teach a device that supports the claimed subject matter of an ambient light sensor. 
Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7, 13-14 and 17-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Independent claim 1 language mandates, in part, “... an ambient light sensor that is overlapped by the pixels, that includes a photodetector and that is configured to: receive, with the photodetector, first ambient light that has passed through the plurality of pixels in the array of pixels at a first angular orientation when the plurality of pixels in the array of pixels has the first light transmission level; ...”. 
The subject matter is considered indefinite as the claim language mandates an ambient light sensor to detect first ambient light that has passed through a plurality of pixels, which has a first light transmission level instead of being fully transparent. With the plurality of pixels having a first light transmission level, the light detected by the ambient light sensor has been modified, its reading fails to reveal the actual ambient light value. Likewise, to detect second ambient light passing through a plurality of pixels at a different angular orientation encounters the same indefiniteness issue. 
Similarly, independent claim 13 mandates “an ambient light sensor that is configured to receive the ambient light that has passed through pixels in the second set of pixels ...”, will have the same indefiniteness issue as claim 1. 
Also, independent claim 21 mandates “a color ambient light sensor that is configured to receive ambient light rays that have passed through the pixels ...”, will have the same indefiniteness issue as claims 1 and 13. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-7, 13-14 and 17-23 are rejected under 35 U.S.C. 103 as being unpatentable over Bozarth; Bradley James et al. (US 9530381 B1) in view of Barnhoefer; Ulrich T. et al. (US 20120019492 A1)
As to claim 1, Bozarth discloses an electronic device, comprising:
a display having an array of pixels with adjustable light transmission levels 
Col. 2: FIG. 1 illustrates an example display 100 according to some implementations herein. In some examples, the display 100 may be integrated with or incorporated into an electronic device 102. .... The display 100 may include a display screen or display panel 104 and a bezel 106 around a perimeter of the display panel 104. As illustrated in an enlarged area 108 of the display panel 104, the display 100 may include a plurality of pixels 110. 
Col.2: an image processing module may use the feedback from the light sensors to determine a suitable waveform to apply to each pixel to be updated for displaying the next image on the display
control circuitry configured to adjust the light transmission level of a plurality of pixels in the array of pixels to a first light transmission level at a first time and to a second light transmission level that is greater than the first level at a second time 
Col.2: an image processing module may use the feedback from the light sensors to determine a suitable waveform to apply to each pixel to be updated for displaying the next image on the display. 
Col. 2: In some examples, the optical state of a pixel may include at least one optical property such as a shade or color of the pixel, which may be perceptible to the human eye. Other examples of optical properties indicative of an optical state may include optical transmission, reflectance or luminescence of a pixel. 
Each pixel can be updated to have a brighter, dimmer, or the same level as the previous frame. It thus teaches the claimed scenario as one of the finite combinations with predictable results. See KSR International Co. v. Teleflex Inc., 82 USPQ2d and MPEP 2141. 
an ambient light sensor that is overlapped by the pixels, that includes a photodetector and that is configured to: receive, with the photodetector first ambient light that has passed through the plurality of pixels in the array of pixels 
Col. 7: FIG. 4 illustrates an example cross sectional view of a plurality of pixels according to some implementations of the display 100. In this example, the light sensors 112 are illustrated as photodiodes, but any suitable type of light sensor may be employed in this example or in the other implementations described herein, as discussed above. In the illustrated example, the light sensors 112 are shown as being located below the corresponding pixel element 202. 
when the plurality of pixels in the array of pixels has the first light transmission level
Col. 2: Other examples of optical properties indicative of an optical state may include optical transmission. 
See also KSR International Co. v. Teleflex Inc explanation above.
Bozarth fails to directly disclose angular orientations of the ambient light received by the photodetector.  
However, in a pertinent field of endeavor, Barnhoefer discloses a method and device that controls the brightness of a display involving a first angular orientation of an ambient light received by a photodetector ([0008] The electronic device further may be designed to vary brightness levels based on the angle of incidence of one or more ambient light sources. For example, in certain embodiments, the ambient light sensor may be designed to perceive the ambient light level differently based on the angle of incidence of a light source). 
The combination of Bozarth and Barnhoefer continues to teach receive, with the photodetector, second ambient light that has passed through the plurality of pixels in the array of pixels (Bozarth Col. 2 as explained above) at a second angular orientation different than the first angular orientation when the plurality of pixels in the array of pixels has the second light transmission level (Barnhoefer [0162-164] FIG. 35 depicts a method 412 for adjusting the brightness of a display based on an angle of incidence of an ambient light source. Method 412 may begin by verifying (block 414) enablement of the angular adjustment. For example, as shown in FIG. 7, a user may check box 124 to disable an angular adjustment ... display controller 16 may calculate the adjusted ambient light level for multiple light sources that have different angles of incidence). 
It would have been obvious to one of ordinary skill in the art to apply Barnhoefer's ambient light adjustment and angular orientation method into
Bozarth’s display device, to “allow a user to customize brightness adjustments for different ambient light conditions”, as revealed by Barnhoefer in Abstract. 

As to claim 2, Bozarth further discloses the electronic device of claim 1, wherein display comprises a liquid crystal display 
Col. 3: Some examples of the display 100 that may be used with the implementations described herein include bi-stable LCD displays,

As to claim 3, Bozarth further discloses the electronic device of claim 2, wherein the control circuitry is configured to adjust the light transmission level of the plurality of the array of pixels to the first light transmission level in first ambient lighting conditions and is configured to adjust the light transmission level of the plurality of the array of pixels to the second light transmission level in second ambient lighting conditions that are dimmer than the first ambient lighting conditions
Col.2: an image processing module may use the feedback from the light sensors to determine a suitable waveform to apply to each pixel to be updated for displaying the next image on the display. 
Col. 2: In some examples, the optical state of a pixel may include at least one optical property such as a shade or color of the pixel, which may be perceptible to the human eye. Other examples of optical properties indicative of an optical state may include optical transmission, reflectance or luminescence of a pixel. 
Each pixel can be updated to have a brighter, dimmer, or the same level as the previous frame. It thus teaches the claimed scenario as one of the finite combinations with predictable results. See KSR International Co. v. Teleflex Inc., 82 USPQ2d and MPEP 2141. 

As to claim 4, Bozarth further discloses the electronic device of claim 3, wherein the liquid crystal display comprises color filter elements and wherein the plurality of the array of pixels does not contain color filter elements
Col 4: The protective layer 204 may be any suitable type of transparent material such as glass, plastic or the like. Further, in some examples, the display may include one more color filters (not shown in FIG. 2) to provide one or more different colors to an otherwise monotone display.
Also, Application Specification, claim 4 and 5 disclose the array of pixels may or may not contain color filter elements, Applicant thus admits these color filter elements are design options. 

As to claim 5, Bozarth further discloses the electronic device of claim 3, wherein the liquid crystal display comprises color filter elements and wherein the plurality of the array of pixels contains color filter elements
Col 4: The display 100 may include a transparent outer protective layer 204 that enables light to pass from the pixels 110 to the exterior of the display 100. ... The protective layer 204 may be any suitable type of transparent material such as glass, plastic or the like. Further, in some examples, the display may include one more color filters (not shown in FIG. 2). 
Also, Application Specification, claim 4 and 5 disclose the array of pixels may or may not contain color filter elements, Applicant thus admits these color filter elements are design options. 

As to claim 6, Bozarth further discloses the electronic device of claim 3, wherein the control circuitry is configured to: in a first measurement, gather first ambient light sensor readings through red pixels in the plurality of pixels; in a second measurement that is different than the first measurement, gather second ambient light sensor readings through green pixels in the plurality of pixels ; and in a third measurement that is different than the first and second measurements, gather third ambient light sensor readings through blue pixels in the plurality of pixels 
Col 4: The display 100 may include a transparent outer protective layer 204 that enables light to pass from the pixels 110 to the exterior of the display 100. ... , in some examples, the display may include one more color filters (not shown in FIG. 2)
Col. 2: In some examples, the optical state of a pixel may include at least one optical property such as a shade or color of the pixel, which may be perceptible to the human eye. Other examples of optical properties indicative of an optical state may include optical transmission, reflectance or luminescence of a pixel. Further in some examples the determination of an optical state may include a measurement of electromagnetic wavelengths reflected by or emitted by a pixel, such as may be detected by a light sensor, even if not detectable by the human eye. In addition, in some examples herein, “colors” may include black, white, varying shades of gray, and/or other monotone variations in addition to, or as an alternative to, the colors of the visible spectrum, such as red, yellow, blue and combinations thereof. 

As to claim 7, Bozarth further discloses the electronic device of claim 1, wherein the control circuitry is configured to adjust a color cast of the display based on information from the ambient light sensor
Col.2: an image processing module may use the feedback from the light sensors to determine a suitable waveform to apply to each pixel to be updated for displaying the next image on the display
Col. 2: In some examples, the optical state of a pixel may include at least one optical property such as a shade or color of the pixel, which may be perceptible to the human eye. 

As to claim 13, Bozarth discloses an electronic device, comprising: a liquid crystal display 
Col. 2: FIG. 1 illustrates an example display 100 according to some implementations herein. In some examples, the display 100 may be integrated with or incorporated into an electronic device 102
col. 3: the display 100 may be an active display such as a liquid crystal display
 having a first set of pixels 
Col. 2: FIG. 1 ... the display 100 may include a plurality of pixels 110. 
with color filter elements that are configured to display an image 
Col 4: The display 100 may include a transparent outer protective layer 204 that enables light to pass from the pixels 110 to the exterior of the display 100. ... The protective layer 204 may be any suitable type of transparent material such as glass, plastic or the like. Further, in some examples, the display may include one more color filters (not shown in FIG. 2) 
and having a second set of pixels through which ambient light passes, wherein the second set of pixels does not display images
Col 5:  ... FIG. 3 illustrates an example cross sectional view of a plurality of pixels according to some implementations of the display 100. In this example, each pixel 110 includes a microcapsule 302 as a pixel element. The microcapsules 302 are located between a top transparent electrode 304 and one or more bottom electrodes 306. The top transparent electrode 304 may be a thin layer of transparent conductive material, such as indium tin oxide, that does not obscure the ability to see the microcapsules 302 through the protective layer 204
The edge portion of protective layer 204 without pixels 110 underneath is considered the claimed second set of pixels that does not display images. 
See also Claim Objection section above. 
Bozarth teaches a control circuitry configured to adjust all the pixels, but fails to directly disclose a result in such a way that the ambient light rays with a first angular orientation relative to the ambient light sensor. 
However, in a pertinent field of endeavor, Barnhoefer discloses a method and device that controls the brightness of a display such that the ambient light rays with a first angular orientation relative to the ambient light sensor are received by the ambient light sensor at a first time
[0008] The electronic device further may be designed to vary brightness levels based on the angle of incidence of one or more ambient light sources. For example, in certain embodiments, the ambient light sensor may be designed to perceive the ambient light level differently based on the angle of incidence of a light source. 
and so that ambient light rays with a second angular orientation different than the first angular orientation relative to the ambient light sensor are received by the ambient light sensor at a second time
[0162] FIG. 35 depicts a method 412 for adjusting the brightness of a display based on an angle of incidence of an ambient light source. Method 412 may begin by verifying (block 414) enablement of the angular adjustment. For example, as shown in FIG. 7, a user may check box 124 to disable an angular adjustment. If box 124 is unchecked, the angular adjustment may be enabled. Display controller 16 may then determine (block 416) the appropriate angular adjustment profile to use in making the angular adjustment. For example, processor 18 may provide a signal to display controller 16 indicating that graphical element 114 or 116 (FIG. 7) was selected by a user through GUI 38. Display controller 16 may then retrieve the appropriate reflectivity adjustment profile 404 associated with the user input.
It would have been obvious to one of ordinary skill in the art to apply Barnhoefer's ambient light adjustment and angular orientation method into Bozarth’s display device, to “allow a user to customize brightness adjustments for different ambient light conditions”, as revealed by Barnhoefer in Abstract. 

As to claim 14, Bozarth further discloses the electronic device of claim 13, wherein the second set of pixels does not contain color filter elements 
Col 4: The display 100 may include a transparent outer protective layer 204 that enables light to pass from the pixels 110 to the exterior of the display 100. ... Further, in some examples, the display may include one more color filters (not shown in FIG. 2

As to claim 17, Bozarth further discloses the electronic device of claim 13, wherein the second set of pixels contains red, green, and blue color filter elements and wherein the control circuitry is configured to adjust the second set of pixels to selectively pass: red ambient light to the ambient light sensor at a first time; green ambient light to the ambient light sensor at a second time that is different than the first time; and blue ambient light to the ambient light sensor at a third time that is different than the first and second times
Col. 2: In some examples, the optical state of a pixel may include at least one optical property such as a shade or color of the pixel, which may be perceptible to the human eye. Other examples of optical properties indicative of an optical state may include optical transmission, reflectance or luminescence of a pixel. Further in some examples the determination of an optical state may include a measurement of electromagnetic wavelengths reflected by or emitted by a pixel, such as may be detected by a light sensor, even if not detectable by the human eye. In addition, in some examples herein, “colors” may include black, white, varying shades of gray, and/or other monotone variations in addition to, or as an alternative to, the colors of the visible spectrum, such as red, yellow, blue and combinations thereof. 
One of ordinary skilled in the art would agree ambient light is irregular in nature, with different angular orientations and varies with time. 

As to claim 18, Bozarth further discloses the electronic device of claim 13, wherein the ambient light sensor comprises a color ambient light sensor
Col 2: the determination of an optical state may include a measurement of electromagnetic wavelengths reflected by or emitted by a pixel, such as may be detected by a light sensor, even if not detectable by the human eye. In addition, in some examples herein, “colors” may include black, white, varying shades of gray, and/or other monotone variations in addition to, or as an alternative to, the colors of the visible spectrum, such as red, yellow, blue and combinations thereof.

As to claim 19, Bozarth further discloses the electronic device of claim 13, wherein the control circuitry is configured to adjust the second set of pixels to exhibit: a first light transmission level when the ambient light has a first intensity; and a second light transmission level that is lower than the first light transmission level when the ambient light has a second intensity that is greater than the first intensity.  
Col.2: an image processing module may use the feedback from the light sensors to determine a suitable waveform to apply to each pixel to be updated for displaying the next image on the display. 
Each pixel can be updated to have a brighter, dimmer, or the same level as the previous frame. It thus teaches the claimed scenario as one of the finite combinations with predictable results. See KSR International Co. v. Teleflex Inc., 82 USPQ2d and MPEP 2141. 

As to claim 20, Bozarth further discloses the electronic device of claim 19, wherein the second set of pixels includes clear pixels without color filter elements 
Col 4: The display 100 may include a transparent outer protective layer 204 that enables light to pass from the pixels 110 to the exterior of the display 100. ... The protective layer 204 may be any suitable type of transparent material such as glass, plastic or the like. Further, in some examples, the display may include one more color filters (not shown in FIG. 2). 

As to claim 21, Bozarth discloses an electronic device, comprising: a display having an array of display pixels with adjustable light transmission levels
Col. 2: FIG. 1 illustrates an example display 100 according to some implementations herein. In some examples, the display 100 may be integrated with or incorporated into an electronic device 102 
Col.2: an image processing module may use the feedback from the light sensors to determine a suitable waveform to apply to each pixel to be updated for displaying the next image on the display
a color ambient light sensor that is configured to receive ambient light rays that have passed through the pixels; 
Col. 3: In some examples, each pixel of the display 100 may include or may otherwise have associated therewith a light sensor 112. For instance, as illustrated in FIG. 1, the respective light sensor 112 for each pixel may be located below the associated pixel 110.
Bozarth fails to directly disclose a control circuitry configured to map an angular distribution of ambient light. 
However, in a pertinent field of endeavor, Barnhoefer discloses a method and device that controls the brightness of a display with a control circuitry configured to map an angular distribution of ambient light 
[0008] The electronic device further may be designed to vary brightness levels based on the angle of incidence of one or more ambient light sources. For example, in certain embodiments, the ambient light sensor may be designed to perceive the ambient light level differently based on the angle of incidence of a light source. 
with the ambient light sensor by adjusting the array of display pixels so that ambient light rays with different angular orientations relative to the color ambient light sensor are measured by the ambient light sensor at different times; and adjust the display based on the mapped angular distribution of ambient light from the color ambient light sensor
[0162] FIG. 35 depicts a method 412 for adjusting the brightness of a display based on an angle of incidence of an ambient light source. Method 412 may begin by verifying (block 414) enablement of the angular adjustment. For example, as shown in FIG. 7, a user may check box 124 to disable an angular adjustment. If box 124 is unchecked, the angular adjustment may be enabled. Display controller 16 may then determine (block 416) the appropriate angular adjustment profile to use in making the angular adjustment. For example, processor 18 may provide a signal to display controller 16 indicating that graphical element 114 or 116 (FIG. 7) was selected by a user through GUI 38. Display controller 16 may then retrieve the appropriate reflectivity adjustment profile 404 associated with the user input.
It would have been obvious to one of ordinary skill in the art to apply Barnhoefer's ambient light adjustment and angular orientation method into
Bozarth’s display device, to “allow a user to customize brightness adjustments for different ambient light conditions”, as revealed by Barnhoefer in Abstract. 

As to claim 22, Bozarth further discloses the electronic device of claim 21, wherein the control circuitry is configured to adjust the array of display pixels so that the array of display pixels has an area that is more transparent than other areas and so that the area that is more transparent is moved laterally across array of display pixels while the ambient light rays are measured 
Col. 2: an image processing module may use the feedback from the light sensors to determine a suitable waveform to apply to each pixel to be updated for displaying the next image on the display. 
Col. 2: In some examples, the optical state of a pixel may include at least one optical property such as a shade or color of the pixel, which may be perceptible to the human eye. Other examples of optical properties indicative of an optical state may include optical transmission, reflectance or luminescence of a pixel. 
Each pixel can be updated to have a different transmission level as the previous frame. It thus teaches the claimed scenario as one of the finite combinations with predictable results. See KSR International Co. v. Teleflex Inc., 82 USPQ2d and MPEP 2141. 

As to claim 23, Bozarth further discloses the electronic device of claim 21, further comprising: a housing with a front face, wherein the display is mounted on the front face, and wherein the ambient light rays pass through an area on the front face to the color ambient light sensor
FIG. 1 illustrates an example display 100 according to some implementations herein. In some examples, the display 100 may be integrated with or incorporated into an electronic device 102. In other examples, the display 100 may be connected to the electronic device 102 through a cable, a wireless link, or the like. The display 100 may include a display screen or display panel 104 and a bezel 106 around a perimeter of the display panel 104. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WING H CHOW whose telephone number is (571)272-8873. The examiner can normally be reached 8am-5pm PT, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, amr awad can be reached on 5712727764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WING H CHOW/Examiner, Art Unit 2621